The fact that the interlocutory injunction reversed for want of injunction bond in this case, was granted by the Chancellor only after due notice and after full hearing on the interlocutory injunction application, was not overlooked by the Court, as is suggested by the appellee's petition for a rehearing.
The granting of temporary restraining orders and interlocutory injunctions, even after notice and hearing, is still *Page 446 
a drastic remedy and not final in character. While there are no doubt circumstances under which the court is warranted in granting an interlocutory injunction without bond, after due notice and full hearing of the application for such relief, the power to do so should never be exercised absent a specific showing of some good and sufficient cause why security for the protection of the enjoined defendant should not be exacted in accordance with the prevailing equity practice existing in this State for many years, of so doing. The absence of a special statute requiring injunction bonds in all cases, affords no occasion per se for a departure from the requirement in cases like this where by injunction the complainant seeks to destroy for the period of the injunction's duration, valuable rights being claimed by the defendant contrary to the alleged equity of complainant's adverse pleading.
Rehearing denied.
WHITFIELD, C. J., and TERRELL, BUFORD and DAVIS, J. J., concur.